…DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 November 2021 has been entered.
 
Response to Amendments
Applicant's amendments and arguments filed 30 November 2021 have been entered and fully considered.
Applicant’s arguments with regard to the Ma Zhifang reference are unpersuasive. Applicant argues that Ma Zhifang’s bag is connected to the blood side, not the dialysate side of the dialyzer. The Examiner agrees. The rejection has been amended to rely on a combination of Lehrich and Ma Zhifang to teach the limitations of the pending claims (see rejections below).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN202699702 to Ma Zhifang1 in view of DE 3409457 to Lehrich2 . 
 In the specification and figures, Ma Zhifang discloses the apparatus substantially as claimed by Applicant. With regard to claims 14, 16, and 17 Ma Zhifang discloses an extracorporeal blood purification system comprising a sewer line of a medical facility (see paragraph 0022), a blood purification machine/dialyzer 7 that passes used dialysate through inlet line 11 and connector 13 to a flexible container 1 with an outlet connector 2 and pipe 12, wherein the outlet pipe is connected to sewer line 4 via drain pipe 3, that is sealed and screwed to pipe port 41 (see Ma Zhifang FIGS 1, 5, ¶0022, 0023, 0041, 0042). 
Ma Zhifang discloses that the waste bag is connected to the blood side, not the dialysate side, of the dialyzer. However, it is well known in the art of dialysis that used dialysate fluid, from the dialysate side of the dialyzer, also requires disposal. Lehrich discloses a dialysis system that collects used dialysis fluid (from the dialysate side of a dialyzer) which may be fed into intermediate containers and then into a waste water system (see Lehrich ¶0009). Accordingly, it would have been obvious to a person 
With regard to claim 15, Applicant’s recitation of the number of times a bag can be used does not provide any structural limitations distinguishable over the prior art. 
With regard to claim 18, outlet connector 2 comprises a backflow prevention apparatus connecting to the container (see Ma Zhifang ¶0034). 
With regard to claim 19, Ma Zhifang discloses that the connector comprises a nozzle that pierces the container via a through-hole (see Ma Zhifang ¶0038). 
With regard to claims 20 and 21, Ma Zhifang does not disclose the shape of the auxiliary line. However, using a tapered fluid line or a Venturi nozzle is well known in the art of fluid dynamics to affect the flow of fluid flowing therein, according to Bernoulli’s equation. As such, it would have been obvious to a person having ordinary skill in the art at the time of filing to shape the fluid directing lumens of a drainage apparatus to generate a desired flow profile according to the laws of fluid dynamics.

Claims 9, 10, are rejected under 35 U.S.C. 103 as being unpatentable over CN202699702 to Ma Zhifang in view of DE 3320416 To Lehrich, further in view of US 9,033,948 to Payrat et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 9, 10, Ma Zhifang does not disclose a second outlet or a pressurization mechanism. However, it has been held that the mere duplication of the parts of an apparatus found in the prior art is not .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over CN202699702 to Ma Zhifang in view of DE 3220415 to Lehrich, further in view of US 6,039,718 to Niedospial et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 11, the prior art is silent as to an outer packaging. However, Niedospial discloses a medical fluid bag with an overwrap 210 (see FIG 8 and accompanying text).  Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex  Parte Smith, 83  USPQ.2d  1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ.2d  at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.  Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution .

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over CN202699702 to Ma Zhifang in view of DE 3320416 to Lehrich, further in view of US 2016/0129173 to Ahrens et al.
In the specification and figures, the prior art suggests the apparatus substantially as claimed by Applicant (see rejections above). With regard to claims 12 and 13, the prior art does not disclose a connector surrounded by a housing. However, With regard to claims 12 and 13, Ahrens discloses an extracorporeal blood treatment apparatus with a waste disposal system that uses quick connectors such as luer-lock connectors between the waste input line and the waste containers (see FIG 1 and accompanying text).  

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over CN202699702 to Ma Zhifang in view of DE3320416 to Lehrich, further in view of US 5,685,835 to Brugger et al.
In the specification and figures, the cited prior art teaches the apparatus substantially as claimed by Applicant (see rejections above). With regard to claim 22, the prior art does not disclose a dialysate pump, bur does disclose that the described waste system is to be used with the existing resources of the hospital. However, Brugger discloses a typical dialysis system with a blood pump, dialysate pump 74, and a waste pump 84 and drain 86, all fluidly connected (see FIG 2 and accompanying text). 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943.  The examiner can normally be reached on Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799
10 January 2022                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner is relying on the machine translation provided by Applicant in the IDS filed on 19 May 2021. 
        2 Examiner is relying on a machine translation provided herewith.